Citation Nr: 0732984	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-30 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, claimed as anxiety and depression, secondary to 
service-connected postoperative residuals of a right 
navicular fracture.  

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected postoperative residuals of a 
right navicular fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to February 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

The issue of the rating for postoperative residuals of a 
right navicular fracture is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record reveals that the 
veteran's major depressive disorder is aggravated by his 
service-connected postoperative residuals of a right 
navicular fracture.


CONCLUSION OF LAW

Major depressive disorder is aggravated by service-connected 
postoperative residuals of a right navicular fracture.  38 
U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The weight of the evidence of record indicates that the 
veteran currently has major depressive disorder that is 
related to his service-connected postoperative residuals of a 
right navicular fracture.  Service connection for 
postoperative residuals of a right navicular fracture has 
been in effect since February 1986.  Private treatment 
records note a diagnosis of depression dating back to at 
least May 2000.

At VA examination in January 2005, the examiner specifically 
opined that the veteran's diagnosed major depressive disorder 
was not due to or a result of his service-connected traumatic 
arthritis.  However, he did opine that his service-connected 
disability was one minor factor, among others, in aggravating 
his major depressive disorder.  

Thus, in sum, the medical examiner in January 2005 
essentially opined that the veteran's non-service-connected 
major depressive disorder was aggravated by the service-
connected postoperative residuals of a right navicular 
fracture.  According to Allen, supra, service connection is 
therefore warranted for the degree of disability of major 
depressive disorder caused by postoperative residuals of a 
right navicular fracture over and above the degree of 
disability existing prior to aggravation.  See Allen.  To 
this extent, the appeal is allowed.


ORDER

Entitlement to service connection for major depressive 
disorder, claimed as anxiety and depression is granted, only 
to the extent of additional disability resulting from the 
aggravation by the service-connected postoperative residuals 
of a right navicular fracture.


REMAND

In his July 2005 notice of disagreement, the veteran stated 
that he was not working due to his service-connected 
disability and was receiving Social Security benefits.  There 
is no indication of record that an attempt was made to obtain 
the veteran's records from the Social Security Administration 
(SSA).  This should be accomplished on remand.

As the issue must be remanded for the foregoing reason, any 
recent VA treatment records should be obtained.  The veteran 
should also be afforded a VA examination as the last VA 
examination was conducted in January 2005.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy 
of the SSA decision granting disability 
benefits to the veteran.  Request from 
SSA copies of all the documents or 
evidentiary material that was used in 
considering the veteran's claim for 
disability benefits.

2.  Make arrangements to obtain 
treatment records for the veteran's 
right wrist disorder from the Dallas VA 
Medical Center, dated since May 2005.  

3.  Thereafter, schedule the veteran for 
a VA orthopedic examination, limited to 
the right wrist.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner.  All necessary tests, 
including x-rays if indicated, should be 
conducted.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected postoperative 
residuals of a right navicular fracture.

The examiner should report whether there 
is loss of bone substance or deformity 
and the range of motion measurements for 
the right wrist in degrees, including 
dorsiflexion, palmar flexion, ulnar 
deviation, radial deviation, supination, 
and pronation.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare- 
ups or when the left wrist is used 
repeatedly.  All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is any evidence of ankylosis of the 
right wrist.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the veteran's 
claim with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


